The Honorable Charlotte T. Schexnayder State Representative, District 85 Box C Dumas, AR  71639
Dear Representative Schexnayder:
This is in response to your letter in which you asked for an official opinion regarding the following question.
Whether a farmer who farms in two counties but houses his equipment in one can be charged a pro rata tax on equipment in the county other than the one in which his equipment is housed.
Please find enclosed Opinion No. 87-326 recently issued which, I believe, will answer the question you posed in your opinion request.  If this previously issued opinion does not satisfy your request, please inform this Office and we will issue a new opinion.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Rick D. Hogan.